Citation Nr: 1617495	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-37 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating prior to January 4, 2010 and higher than 20 percent thereafter for lumbosacral strain.

3.  Entitlement to an initial rating higher than 50 percent for a psychiatric disability prior to February 19, 2015 and from April 1, 2015 to May 13, 2015. 

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial rating higher than 10 percent for epicondylitis of the left elbow.

6.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis.

7.  Entitlement to an initial rating higher than 10 percent prior to January 4, 2010 and higher than 30 percent thereafter for atherosclerotic cardiovascular disease.

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1978 and March 1988 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2015, the Board remanded the case for further development.  

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of adjustment disorder, depression, major depressive disorder, and posttraumatic stress disorder (PTSD).  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue on appeal as entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, which includes all psychiatric diagnoses.

In August 2015, the RO granted a temporary total rating based on the need for convalescence effective February 19, 2015 and continued the 50 percent rating from April 1, 2015 and granted another temporary total rating based on the need for convalescence effective May 14, 2015 and granted a total disability rating from August 1, 2015 for the Veteran's psychiatric disorder.  The temporary total ratings and total rating are considered full grants, and these time periods are no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has been assigned a 100 percent evaluation from May 14, 2015 for his psychiatric disorder, and further inquiry specifically is warranted for the period prior to that date.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The issues of a higher rating for a psychiatric disorder and atherosclerotic cardiovascular disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Throughout the appeal, VA audiometric test results show the Veteran has had, at worst, level I hearing in the right ear and level II hearing in the left ear.  

2.  Prior to January 4, 2010, the Veteran's lumbosacral strain has been manifested by localized tenderness; however, limitation of forward flexion greater than 30 degrees but not greater than 60 degrees of the thoracolumbar spine with pain, combined range of motion not greater than 120 degrees, ankylosis, incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least four weeks during the past 12-months and neurological abnormalities were not shown.

3.  From January 4, 2010, the Veteran's lumbosacral strain has been manifested, at worst, by forward flexion of 40 degrees; incapacitating episodes prescribed by a physician and treated by a physician having a total duration of at least four weeks during a 12-month period and neurological abnormalities have not been shown.

4.  The Veteran's diastolic pressure is not predominantly 100 or more, nor is his systolic pressure predominantly 160 or more; however, he has continuously used Atenolol and Losartan during the pendency of this appeal.  

5.  The Veteran's epicondylitis of the left elbow is manifested by painful motion.

6.  The Veteran's bilateral plantar fasciitis was manifested by moderate symptoms of tenderness on palpation of plantar surface of both feet and weight-bearing line of left foot. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Prior to January 4, 2010, the criteria for a 10 percent disability rating, but no higher, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  From January 4, 2010, the criteria for a disability rating higher than 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for an initial 10 percent disability rating for service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 (2015).

5.  The criteria for an initial rating higher than 10 percent for epicondylitis of the left elbow have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.71a, Diagnostic Codes 5099-5024 (2015).

6.  The criteria for an initial rating higher than 10 percent for bilateral plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claims have already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided multiple VA medical examinations in connection with the claims.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  The examinations reports for the most part represent the most probative evidence for the claims.  Thus, VA's duty to assist has been met.


II. Increased Rating Claims

Schedular Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable rating.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded a VA audiological examination in July 2007.  He reported having difficulty understanding conversational speech in most listening situations.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
45
70
60
50
98
LEFT
40
50
65
70
56.25
94

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for both the right and left ears.  Applying those values to Table VII, the designations yield a zero percent evaluation. 

The Veteran was afforded another VA audiological examination in December 2009.  The audiometric findings were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
45
65
60
47.5
96
LEFT
45
55
65
60
56.25
94

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for both the right and left ears.  Applying those values to Table VII, the designations also yield a zero percent evaluation.  

The Veteran was afforded a final VA audiological examination in July 2015.  He reported no significant changes in his medical or otological history.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
50
70
65
54
96
LEFT
50
70
70
75
66
94

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for the right ear and level II for the left ear.  Applying those values to Table VII, the designations also yield a zero percent evaluation.  

Applying these values to Table VII, the designations yield a noncompensable evaluation based on the results of all the VA examinations throughout the rating appeal period.  

Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements do not establish that a higher disability rating is warranted, as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a compensable disability rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Lumbar Spine

Back disabilities are evaluated under Diagnostic Codes 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 10 percent are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The criteria for a rating of 20 percent are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 100 percent rating are unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than two weeks during 12 months are rated at 10 percent.  Incapacitating episodes having a total duration of at least two weeks, but less than four weeks during 12 months are rated at 20 percent.  Incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during 12 months are rated at 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to January 4, 2010, the Veteran is assigned a noncompensable disability rating for his lumbar spine disability.  

During the August 2007 VA examination, the Veteran reported having back pain that becomes sharp and achy twice a week with normal daily activities that will subside in a couple days.  There were objective findings of bilateral straight leg raise causing pain in the lower back and hips as well as tenderness on palpation in the lower back.  The Veteran's forward flexion of the lumbar spine was to 90 degrees with pain and the combined range of motion was 250 degrees.  All range of motion testing was done with three reps.  Deep tendon reflexes were +2, sensation was intact, Lasegue sign and Waddell test were negative, and no bladder or bowel problems were reported.

For the time period prior to January 4, 2010, the Board finds that the Veteran's disability meets the criteria for the higher 10 percent rating.  The evidence prior to shows that the Veteran presented localized tenderness not resulting in abnormal gait or abnormal spinal contour, which meets the criteria for a 10 percent rating for the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  

Based on range of motion testing prior to January 4, 2010, the evidence does not demonstrate that the criteria for the next higher rating have been met for the lumbar spine.  The Board has considered whether pain and functional loss would warrant a higher rating for the time period prior to January 4, 2010.  Although the evidence during that time period shows that the Veteran had some pain during range of motion testing, it was not severe enough to warrant a higher disability rating as there was no medical evidence that his pain affected his range of motion of the lumbar spine to the degree that would amount to limitation of motion required for the next higher rating.  Furthermore, there has been no evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis caused by muscle spasm or guarding.  The criteria for a next higher rating of 20 percent are not shown at any point prior to January 4, 2010 in the lumbar spine.  This is so even with consideration of painful motion and other factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion). 

The evidence also does not demonstrate that the Veteran had any incapacitating episodes requiring bed rest and treatment by a physician for the requisite duration for a higher rating at any time prior to January 4, 2010.  In order to receive a higher rating for incapacitating episodes, the Veteran must have a total duration of at least two weeks or more, that requires bed rest prescribed by a physician and treatment by a physician.  During the August 2007 VA examination, the Veteran did not report having any periods of incapacitation.  The evidence does not show bed rest prescribed by a physician and treatment by a physician for the requisite duration prior to January 4, 2010.  Therefore the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met for this time period.  

From January 4, 2010, the Veteran is assigned a disability rating of 20 percent for his lumbar spine disability.  

During the January 2010 VA examination, the Veteran reported having daily lumbar pain described as a chronic and moderate in severity.  He also reported having no incapacitating episodes and was self-sufficient with activities of daily living.  The spine was symmetrical and posture and gait were normal.  Range of motion of the lumbar spine was flexion to 40.  After repetitions there was pain, fatigue, weakness, lack of endurance, and incoordination with no additional limitation of motion.  The neurological examination was normal.  Tenderness was present.  There were no spasms and atrophy and guarding was moderate bilaterally.  

During the July 2015 VA examination, the Veteran's range of motion was normal (flexion from zero to 90 degrees, with all other motions from zero to 30 degrees) with pain on forward flexion and extension and no additional loss of function or range of motion after repetitions was demonstrated.  The Veteran's muscle strength, reflexes, and sensory were all normal and his straight leg testing was negative.  No guarding, muscle spasm, radiculopathy and intervertebral disc syndrome was found on examination.  Imaging showed arthritis.

Based on range of motion testing from January 4, 2010, the evidence does not demonstrate that the criteria for a higher rating have been met for the lumbar spine as forward flexion was at worst to 40 degrees, and there was no evidence of ankylosis.  The Board has considered whether pain and functional loss would warrant a higher rating for the time period from January 4, 2010.  Although the evidence during that time period shows that the Veteran had pain, fatigue, weakness, lack of endurance, and incoordination during the January 2010 VA examination with no additional limitation of motion, it was not severe enough to warrant a higher disability rating as there was no medical evidence that his pain and/or functional loss affected his range of motion of the lumbar spine to the degree that would amount to limitation of motion required for the next higher rating as it was noted during both January 2010 and July 2015 VA examinations that there was no additional limitation of motion.  The criteria for a next higher rating of 40 percent are not shown at any point from January 4, 2010.  This is so even with consideration of painful motion and other factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion). 

The evidence also does not demonstrate that the Veteran had any incapacitating episodes requiring bed rest and treatment by a physician for the requisite duration for a higher rating at any time from January 4, 2010.  In order to receive a higher rating for incapacitating episodes, the Veteran must have a total duration of at least four weeks or more, that requires bed rest prescribed by a physician and treatment by a physician.  During the January 2010 VA examination, the Veteran reported having no periods of incapacitation.  During the July 2015 VA examination, the Veteran did not demonstrate having intervertebral disc syndrome.  Therefore the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met for this time period.  

Neurological testing during the entire appellate period has not demonstrated that the Veteran has any neurologic disability.  The competent evidence does not show, and the Veteran has not claimed, any associated objective neurologic abnormalities so as to warrant a separate evaluation on that account.  

In sum, prior to January 4, 2010, a 10 percent rating for lumbosacral strain is warranted, and the evidence does not show that the criteria for the next higher rating were met at any time during that time period.  From January 4, 2010, the preponderance of the evidence is against a rating higher than 20 percent for the lumbosacral strain.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hypertension

The Veteran is assigned a noncompensable disability rating for his hypertension rated under Diagnostic Code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104. 

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension when the diastolic pressure is predominantly 100 or more or; systolic pressure is predominantly 160 or more or; or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. 38 C.F.R. § 4.104.

The Board finds that the evidence of record does not support a higher rating for the Veteran's service-connected hypertension solely based upon blood pressure readings.  During the August 2007 VA examination, the Veteran's blood pressure readings were 134/82, 141/81, and 135/93.  During the January 2010 VA examination, the Veteran's blood pressure readings were 121/80, 142/80, and 131/70.  During the July 2015 VA examination, the Veteran's blood pressure average was 148/88.  

While there is no probative evidence to show that the Veteran's diastolic pressure is predominantly 100 or higher or that his systolic pressure is predominantly 160 or higher, the Veteran's VA examinations reflect continuous use of Atenolol and Losartan for his blood pressure.  The Board cannot substitute its medical judgment and ascertain exactly what range the Veteran's blood pressure would be in absent these medications.  Accordingly, and after resolving all doubt in the Veteran's favor, the Board finds that the continuous use of medications warrants a 10 percent initial evaluation, though not more given the findings noted above and the applicable diagnostic criteria.  38 C.F.R. § 4.7.

Left Elbow

The Veteran is assigned a disability rating of 10 percent for his epicondylitis of the left elbow under Diagnostic Codes 5099-5024.  Diagnostic Code 5099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the supraspinatus tendonitis of the left elbow was rated by analogy as tenosynovitis, evaluated under Diagnostic Code 5024.  The regulations direct that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.  The Veteran is right hand dominant. 

Diagnostic Code 5205 provides that ankylosis of the elbow is to be rated as follows:  for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent for the major elbow and 30 percent for the minor elbow; for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, 50 percent for the major elbow and 40 percent for the minor elbow; for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, 60 percent for the major elbow and 50 percent for the minor elbow.  38 C.F.R. § 4.71a. 

Diagnostic Code 5206 provides that flexion of the forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling for the major side and noncompensably (0 percent) disabling for the minor side; flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the August 2007 VA examination, the Veteran complained of having sharp pain off and on every day with normal daily activity that is alleviated by treatment and pain medication.  On examination, ankylosis was not present and range of motion was normal with pain on flexion.

During the January 2010 VA examination, the Veteran had tenderness in posterior aspect of the elbow with -3 extension and flexion to 120 degrees with slight pain at the end ranges.  No additional limitation was found with repetitive use and there was no change in range of motion of the left elbow.

The July 2015 VA examination revealed no arthritis on imaging.  Range of motion testing showed full active and passive range of motion for the elbow in flexion and extension with expression of pain on maximal flexion, pronation and supination exhibited full active range of motion without pain, and no impairment of radius or ulna was identified.  The Veteran was diagnosed as having epicondylitis of the left elbow; however, the examiner opined that the Veteran did not have a current diagnosis associated with any listed condition.

The Board has considered whether an increased rating is warranted under the specific rating criteria pertaining to the elbow and forearm.  With respect to limitation of flexion and extension under Diagnostic Codes 5206-5207, the Veteran's right elbow has demonstrated full range of motion throughout the claims period.  Tenderness and pain were noted; however, these factors have already been considered in the current 10 percent rating based on DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  See May 2012 Rating Decision.  Additionally, the evidence shows that repetitive motion has not caused functional limitations or result in any additional loss of motion.  Consequently, even with consideration of functional factors, it is therefore clear that the Veteran's service connected elbow disability does not manifest limitation of flexion or extension that would warrant a higher rating under Diagnostic Codes 5206-5207.  See DeLuca, 8 Vet. App. at 206-207 (1995).

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  The Veteran was noted to experience elbow pain, but it was not shown to cause limitation of motion. 

The Board also finds that an increased rating is not warranted under the other criteria pertaining to rating the elbow or forearm.  The Veteran has clearly maintained useful motion of his left elbow, and there is no suggestion of any ankylosis in the joint.  Therefore an increased rating is not for application under Diagnostic Code 5205.  38 C.F.R. § 4.71a. 

There is also no medical or lay evidence of impairment to the radius or ulna, impairment of supination or pronation, or any other impairment of the flail joint of the elbow (i.e., joint fracture, etc.).  Consequently, increased ratings are not warranted under Diagnostic Codes 5209-5213.  38 C.F.R. § 4.71a.

The Board finds that the Veteran's credible belief that his disability is worse than the assigned disability rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The treating physicians and VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

For the reasons stated above, a rating higher than 10 percent is not warranted under Diagnostic Codes 5205-5213 as well as the criteria pertaining to the elbow and forearm and the preponderance of the evidence is against a higher rating for the Veteran's epicondylitis of the left elbow.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Plantar Fasciitis

The Veteran is assigned a disability rating of 10 percent for his bilateral plantar fasciitis under Diagnostic Code 5276.  

Foot disabilities are governed by the provisions of 38 C.F.R. § 4.71a, DCs 5276 through 5284.  None of these Diagnostic Codes specifically lists plantar fasciitis; therefore, the AOJ applied what it considered to be the most closely analogous Diagnostic Code, which was Diagnostic Code 5276 that governs ratings of flatfeet.  See 38 C.F.R. §§ 4.20, 4.27 (2015) (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous). 

Diagnostic Code 5276 provides that a 0 percent rating is assignable when symptoms are mild and relieved by built-up shoe or arch support.  A 10 percent rating is assignable for moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A 30 percent rating is assignable for severe bilateral impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

During the August 2007 VA examination, the Veteran reported having bilateral foot pain, which was sharp every morning when he gets up and will subside in about 1 hour.  On examination, there was tenderness on palpation on the plantar surface of both feet.  The Achilles tendons were aligned.  

During the January 2010 VA examination, there was tenderness in plantar fascia of both feet without swelling.  

During the July 2015 VA examination, there was mild pain on right foot with no functional loss.  There was pain on the left foot with functional loss as the Veteran had pain on weight-bearing on the left foot.

The Board notes that the Veteran has some pain on manipulation, which is a symptom under the criteria for a 30 percent rating under Diagnostic Code 5276.  However, it does not appear that his symptoms, in their totality, reflect "severe" pes planus.  Although he had pain on palpation, it was not shown to be accentuated and there was no indication of swelling or characteristic callosities.  Additionally, there was no objective evidence of marked deformity, such as pronation and abduction.  The most recent examination noted that the right foot only had mild pain with no functional loss and the left foot had pain on weight-bearing, which has been considered in the current 10 percent rating.   

The Board finds that the Veteran's credible belief that his disability is worse than the assigned disability rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The treating physicians and VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

For the reasons stated above, a rating higher than 10 percent is not warranted under Diagnostic Code 5276, and the preponderance of the evidence is against a higher rating for the Veteran's bilateral plantar fasciitis.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Extraschedular Consideration

The Veteran's service-connected disabilities considered above result in multiple functional impairments.  These impairments are contemplated by the rating criteria under which each has been evaluated, even when considered in the aggregate.  This includes the hearing loss claim where the Veteran's hearing impairment on his daily life includes difficulty understanding conversational speech in most listening situations.  See Martinak, 21 Vet. App. at 447.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial compensable disability rating for service-connected hearing loss is denied. 

A rating of 10 percent prior to January 4, 2010, but no higher, for lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating higher than 20 percent from January 4, 2010, for service-connected lumbosacral strain is denied.

A 10 percent rating for hypertension is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating higher than 10 percent for epicondylitis of the left elbow is denied.

A rating higher than 10 percent for bilateral plantar fasciitis is denied.


REMAND

In the previous remand, the Board requested an opinion to determine the Veteran's current symptomatology attributable to his service-connected atherosclerotic cardiovascular disease and, in particular, (1) provide results from METs testing; (2) determine whether his workload results in dyspnea, fatigue, angina, dizziness, or syncope; (3) determine whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; (4) note whether the Veteran has had more than one episode of acute congestive heart failure in the past year or has chronic congestive heart failure; and (5) provide whether there is left ventricular dysfunction and, if so, document the percentage of ejection fraction.  In July 2015, the Veteran was afforded a VA examination.  Although it was noted that the Veteran had abnormal wall motion, no ejection fraction test was performed.  The date of the last echocardiogram was in 2004.  In order to properly adjudicate this appeal, a comprehensive medical examination is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4); see Stegall, 11 Vet. App. at 268.

In the August 2015 rating decision, the RO referred to VA treatment records showing that the Veteran was admitted twice for psychiatric treatment in 2015.  These records, however, are not contained in the record, although records dated on and after August 2015 are.  On remand, these records must be associated with the record as they are relevant to the claim for a higher rating for a psychiatric disorder. 

As the issues being remanded in this appeal could have an impact on the outcome of the issue of a TDIU, that issue is considered intertwined.  As such, the Board finds that the TDIU issue should be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from February 2012, including the inpatient psychiatric treatments dated from 2015.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for an examination to ascertain the severity and manifestations of his service-connected atherosclerotic cardiovascular disease.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's atherosclerotic cardiovascular disease under the rating criteria.  In particular, the examiner should accomplish the following: (1) provide results from METs testing; (2) determine whether his workload results in dyspnea, fatigue, angina, dizziness, or syncope; (3) determine whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; (4) note whether the Veteran has had more than one episode of acute congestive heart failure in the past year or has chronic congestive heart failure; and (5) provide whether there is left ventricular dysfunction and, if so, document the percentage of ejection fraction

All pertinent symptomatology and findings are to be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after undertaking any additional development deemed necessary, readjudicate the claims on appeal (including TDIU, with attention to the period prior to May 14, 2015).  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


